DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/07/2022 has been entered. Support is found inter alia in [0067]. 
The amendments to the claims overcome the 35 USC 112(b) rejection, thus that rejections is now withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamatsu et al. (US 2008/0057392 A1).
Regarding claim 12, Takamatsu discloses a spring plate (Lid member 20, [0027] and figs 1 and 4) configured to be assembled with an array of cells (Cell stack 2, [0027] and fig 1) within a battery pack housing (main body 3 of case 1, [0022] and figs 1-3), the spring plate comprising 
a first surface that is configured to face an outermost cell of the array of cells 9 (inward/lower surface of lid member 20 facing outermost cell’s end surface 2a in cell stack 2, figs 1-2), 
an opposed second surface that is configured to face an inner surface of the battery pack housing (outer/upper surface of member 20 faces inside surface of case body 3 at crimped edge location, fig 3), and 
a peripheral edge that joins the first surface to the second surface (rectangular perimeter of member 20, figs 1; fig 2 shows an edge viewed straight-on), 
the peripheral edge including a first edge (Top of member 20, fig 1), a second edge (bottom of member 20, fig 1), a third edge left of member 20, fig 1) and a fourth edge (right of member 20, fig 1), the first, second, third and fourth edges each corresponding to a unique side of the spring plate Four different sides of rectangle, figs 1 and 4),
the second edge being parallel to, and spaced apart from, the first edge, and the third edge being parallel to, and spaced apart from, the fourth edge (see annotation below of Takamatsu fig 1), wherein
a distance between the first edge and the second edge corresponds to height dimension of the spring plate (up-down dimension, annotated below), 
a distance between the third edge and the fourth edge corresponds to a width dimension of the spring plate (left-right direction, annotated below), the width dimension of the spring plate is equal to or greater than the height dimension of the spring plate (width is larger, see annotation below), 

    PNG
    media_image1.png
    578
    895
    media_image1.png
    Greyscale


the first surface is bent in a first direction about a first bend line that is perpendicular to the first edge (see right side of annotations of Takamatsu figures 2 and 1 below), 
the first surface is bent in a second direction about a second bend line, the second bend line being perpendicular to the first edge and spaced apart from the first bend line, the second direction being opposed to the first direction (see right side of annotations of Takamatsu figures 2 and 1 below), 
the first surface is bent in the second direction about a third bend line, the third bend line being perpendicular to the first edge and spaced apart from the first and second bend lines (see left side of annotations of Takamatsu figures 2 and 1 below), 
the first surface is bent in the first direction about a fourth bend line, the fourth bend line being perpendicular to the first edge and spaced apart from the first, second and third bend lines (see left side of annotations of Takamatsu figures 2 and 1 below), 

    PNG
    media_image2.png
    620
    783
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    682
    780
    media_image3.png
    Greyscale

a first peripheral region extends between the third edge and the first bend line (right side with flat section 23 rightward to 3rd edge, annotation of figs 1-2 excerpts below), 
a first transition region extends between the first bend line and the second bend line (outer edge section 24, [0035]; shown at right side in annotation of figs 1-2 excerpts below), 
a central region extends between the second bend line and the third bend line (inwardly protruding section 21, [0027] and annotation of figs 1-2 excerpts below), 
a second transition region extends between the third bend line and the fourth bend line (outer edge section 24, [0035]; shown at left side in annotation of figs 1-2 excerpts below), 
a second peripheral region extends between the fourth bend line and the fourth edge (left side with flat section 23 leftward to 4th edge, annotation of figs 1-2 excerpts below), 
the first peripheral region is coplanar with the second peripheral region (both on flat plane of figure 2), and 
the central region is parallel to the first peripheral region (a line tangent to section 21 is parallel to 1st and 2nd peripheral regions, horizontal in figure 2)  and offset relative to the first peripheral region (offset in up-down direction in fig 2, which is stacking direction shown in fig 1), 

    PNG
    media_image4.png
    554
    565
    media_image4.png
    Greyscale


a width of the first peripheral region is at least three times a width of the first transition region (flat surface 23 to 3rd edge at right in figures 1-2 is shown significantly (i.e., ≥3x) wider than rightmost transition section 24), 
a width of the second peripheral region is at least three times a width of the second transition region (flat surface 23 to 4th edge at left in figures 1-2 is shown significantly (i.e., ≥3x) wider than leftmost transition section 24), and 
a width of the central region is at least three times the width of the first peripheral region and at least three times the width of the second peripheral region (central region approx. 3-times width of each peripheral region, see annotation of fig 1 below).

    PNG
    media_image5.png
    206
    494
    media_image5.png
    Greyscale



Regarding claim 13, Takamatsu discloses the limitations of claim 12 and further teaches 
the first surface is bent in a third direction about a fifth bend line that is parallel to the first edge (at top in fig 1 annotation below), 
the first surface is bent in a fourth direction about a sixth bend line, the sixth bend line being parallel to the first edge and spaced apart from the fifth bend line, the fourth direction being opposed to the third direction (at top in fig 1 annotation below), 
the first surface is bent in the fourth direction about a seventh bend line, the seventh bend line being parallel to the first edge and spaced apart from the fifth and sixth bend lines (at bottom in fig 1 annotation below), 
the first surface is bent in the third direction about an eighth bend line, the eighth bend line being parallel to the first edge and spaced apart from the fifth, sixth and seventh bend lines (at bottom in fig 1 annotation below), 6Application Serial No.: 16/643,557 Attorney Docket No: R369708 

    PNG
    media_image6.png
    540
    1025
    media_image6.png
    Greyscale

a third peripheral region extends between the first edge and the fifth bend line (top of fig 1 annotation below), 
a third transition region extends between the fifth bend line and the sixth bend line (top section of 24 in height direction, see annotation below), 
the central region extends between the sixth bend line and the seventh bend line (region 21, see annotation below), 
a fourth transition region extends between the seventh bend line and the eighth bend line (bottom section of 24 in height direction, see annotation below), 
a fourth peripheral region extends between the eighth bend line and the second edge (bottom of fig 1 annotation below), 
the third peripheral region is coplanar with the fourth peripheral region (coplanar on plane of flat section 23 at top/bottom of fig 1), 
the central region is parallel to the third peripheral region (line tangent to section 21 is parallel in horizontal direction exemplary in fig 2) and offset relative to the third peripheral region (offset in stacking direction, fig 1), and 

    PNG
    media_image7.png
    312
    524
    media_image7.png
    Greyscale

the third transition region forms a first acute angle relative to the central region (region 24 extends around perimeter – including top in fig 1 – of region 21 per [0035], acute angles following regions 21 and 24 shown in exemplary fig 2 annotation below), and 
the fourth transition region forms a second acute angle relative to the central region (region 24 extends around perimeter – including bottom in fig 1 – of region 21 per [0035], acute angles following regions 21 and 24 shown in exemplary fig 2 annotation below).

    PNG
    media_image8.png
    162
    714
    media_image8.png
    Greyscale


Regarding claim 14, Takamatsu discloses the limitations of claim 13 and further teaches the first transition region forms a third acute angle relative to the central region, and the second transition region forms a fourth acute angle relative to the central region (region 24 extends around perimeter – including left and right in fig 1 – of region 21 per [0035], acute angles following regions 21 and 24 shown in exemplary fig 2 annotation below).

Regarding claim 17, Takamatsu discloses the limitations of claim 12 and further teaches a thickness of the spring plate is uniform (thickness of member 20 shown as up-down dimension in fig. 2, which is constant along entirety of member 20; member 20 is made of 0.5mm thick sheet metal per [0026]), where the thickness corresponds to the distance between the first surface and the second surface (thickness is dimension between upper/lower surfaces of member 20, see fig. 2) 

Regarding claim 18, Takamatsu discloses the limitations of claim 12 and further teaches the spring plate is configured to apply a spring force to the array (protruding section 21 of member 20 undergoes elastic deformation in reaction to the force exerted by the battery cell stack 2, [0030, 0035]).

Regarding claim 19, Takamatsu discloses the limitations of claim 12 and further teaches a first gusset (vertical edge of step-like portions 25 imparting rigidity, [0031, 0049]) extends between the first peripheral region and the first transition region (25 at right in figs. 1-2), and a second gusset extends between the second transition region and the second peripheral region (25 at left in figs. 1-2).

Regarding claim 20, Takamatsu discloses the limitations of claim 12 and further teaches a first edge protrusion and a second edge protrusion (each side of notch in lid member 20, fig. 1 and [0024]), wherein the first edge protrusion and the second edge protrusion each protrude from the same one of one of the first, second, third and fourth edges (on third edge, fig. 1), and are spaced apart along the same one of the first, second, third and fourth edges (spaced apart by notch, see annotation below), and wherein an edge that is opposed to the same one of one of the first, second, third and fourth edges is free of protrusions (no protrusion on fourth edge, fig. 1).

    PNG
    media_image9.png
    477
    903
    media_image9.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu as applied to claim 12 above, and further in view of Molter et al. (US 2003/0104263 A1).
Regarding claim 15, Molter teaches the limitations of claim 12 above but fails to teach a surface protrusion that is disposed in the central region and protrudes from the second surface, and a surface recess formed in the first surface at a location corresponding to the location of the surface protrusion, the surface recess having a shape corresponding to the shape of the surface protrusion.
Molter, which is analogous in the art of compression means within a battery cell (Molter title), similarly teaches a spring plate (pressure pad embodiment 382, [0047] and Figs. 7-9) configured to be assembled with an array of cells (Cell system 60 typically includes a plurality of cells employed in a stack, [0029]; pressure pad 382 in location of 82 in Fig. 3) within a battery pack housing (frames 74, 86 and cell separator plates 78, 84; [0031] and fig. 3), the spring plate comprising a first surface that is configured to face an outermost cell of the array of cells (382(82) top surface faces flow field of cathode in cell stack 60, [0029-0030] and fig. 3), an opposed second surface that is configured to face an inner surface of the battery pack housing (382(82) bottom surface faces inner surface of plate 84 in fig. 3). Molter further teaches surface protrusions disposed in the central region (dimples 396 arranged across pressure pad 32, including center thereof; [0047-0048] and fig 7) and protrudes from the second surface (Dimples 396 protrude downward from second surface, figures 8-9), and a surface recess formed in the first surface at a location corresponding to the location of the surface protrusion, the surface recess having a shape corresponding to the shape of the surface protrusion (corresponding recesses seen on top/first surface of 382 also in figures 8-9). Molter [0047-0048] teach that the surface protrusions with this structure are beneficial to achieve resilience and a uniform spring rate of the pressure pad slash/plate within the cell stack to withstand compressive force as desired. 
It would have been obvious to a person with ordinary skill in the art at the time of filing to modify the spring plate taught by Takamatsu to further include surface protrusions as taught by Molter within the central region to achieve a uniform spring rate across the surface of the plate. Thereby claim 15 is rendered obvious.

Regarding claim 16, modified Takamatsu teaches the limitations of claim 15 above but fails to explicitly teach the surface protrusion is elongated in a direction parallel to the first edge.
However, Molter does teach various embodiments with differing cross-sectional structures of dimples and surface textures within the spring plate, all exhibiting desirable abilities to withstand compressive force; see Molter figures 4A, 6A, and [0046] showing and noting elongated shapes capable of being resiliently deformed under pressure. Additionally, the change in shape is within the ambit of a skilled artisan (MPEP 2144.05 IV B).
From these teachings, one of ordinary skill in the art would have found it obvious to select the shape of the surface protrusion to be elongated in order to tailor the spring rate of the spring plate as desired, rendering obvious instant claim 16. 

Response to Arguments
Applicant’s arguments, see Remarks pages 9-11, filed 07/07/2022, with respect to the rejection(s) of claim(s) 12 and its dependent claims under 35 USC 102 and 103 relying upon primary reference Paramasivam have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of The amendment to claim 12, specifically regarding relative widths of the peripheral end transition regions. Relative widths are newly claimed and necessitated an updated search and new grounds of rejection as applied above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., relative widths of the peripheral end transition regions) were not yet recited in the rejected claim(s) at the time of the non-final rejection.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burgers et al. (US 20030104263 A1) teaches support architecture for a battery: fig. 12 with bending lines 152 at W-shape edges (see also fig. 20) and around ribs 154.
Thurmeier et al. (US 20140038029 A1) teaches endplates 30 for a cell stack, the endplates constructed as a stamped bent plate and acting as pressure plates ([0007-0008, 0058] and figs. 9-12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728